NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MATTHEW GALLOWAY, M.D., and
GALLOWAY ORTHOPEDICS, LLC,       )
                                 )
           Appellants,           )
                                 )
v.                               )                    Case Nos. 2D15-5437
                                 )                              2D16-241
ORTHOPEDIC SPECIALISTS, LLP,     )
                                 )                    CONSOLIDATED
           Appellee.             )
________________________________ )

Opinion filed August 16, 2017.

Appeals pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Pinellas
County; Jack R. St. Arnold, Judge.

Marie A. Borland of Hill, Ward &
Henderson, P.A., Tampa; Travis Godwin
of Shankman, Leone, P.A., Tampa; and
Thomas Cope of Cope, Zebro &
Crawford, P.L., Clearwater, for
Appellants.

Brandon S. Vesely and Nicole M.
Ziegler of Keane, Reese, Vesely &
Gerdes, P.A., St. Petersburg, for
Appellee.


KELLY, Judge.

              In appeal number 2D15-5437, Dr. Matthew Galloway and Galloway

Orthopedics, LLC, ask this court to reverse the trial court's order denying a motion to
dissolve an ex parte temporary injunction. The injunction was entered against Dr.

Galloway after his former employer, Orthopedic Specialists, LLC, sued him for breach of

the restrictive covenants in his employment agreement. The only issue before us at this

juncture is whether the trial court abused its discretion when it denied the motion to

dissolve the injunction. See Thomas v. Osler Med., Inc., 963 So. 2d 896, 899 (Fla. 5th

DCA 2007) (stating the standard of review in determining whether a trial court properly

refused to dissolve an injunction is abuse of discretion); Gold Coast Chem. Corp. v.

Goldberg, 668 So. 2d 326, 327 (Fla. 4th DCA 1996) (stating a trial court's ruling on a

temporary injunction is reviewed for an abuse of discretion). Having reviewed the

record in light of the arguments raised in this appeal, we conclude the appellants have

failed to demonstrate that the trial court abused its discretion when it refused to dissolve

the temporary injunction. Accordingly, we affirm the trial court's order. We also affirm

without discussion the contempt order challenged by appellants in appeal number

2D16-241.

              In so ruling, we remind the parties and the trial court that "[a] temporary

injunction does not decide the merits of a case; no full hearing has been conducted."

Gold Coast, 668 So. 2d at 327. Neither the trial court’s findings of fact and conclusions

of law nor our determination that the trial court did not abuse its discretion in denying

the motion to dissolve the injunction will be binding at a trial on the merits. See Univ. of

Texas v. Camenisch, 451 U.S. 390, 395 (1981); Klak v. Eagles' Reserve Homeowners'

Ass'n., 862 So. 2d 947, 952 (Fla. 2d DCA 2004); Hialeah, Inc. v. Calder Race Course,

Inc., 620 So. 2d 261, 262 (Fla. 3d DCA 1993).

              Affirmed.




                                            -2-
CRENSHAW and BLACK, JJ., Concur.




                                   -3-